Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to communication filed on 9/16/2020.
Claims 1-13, 15-20 are presented for examination. Claim 14 is missing. 

For the purposes of the examination the Examiner will renumber the claims. 
Example: Claim 15 becomes claim 14 and so on. Claims 1-19 are presented for    
examination. 


Drawings
The drawings are objected to because Fig. 7-9 are hard to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Specification
The specification filed on 9/16/2020 has been accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Regarding claims 1-19, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (prong 1), and taking claims 1, 10 and 15 as representative, recite:	
receiving at least one menu item selection from a restaurant system via a mobile device; uploading at least one data element list comprising the at least one menu item selection to the mobile device; receiving payment data for the at least one data element list via the mobile device; updating a customer profile,	
identifying a first payment data associated with at least one first menu item selection of a data element list from a restaurant system; identifying a second payment data associated with at least one second menu item selection of the data element list; splitting the data element list into a first data element list related to the at least one first menu item selection and a second data element list related to the at least one second menu item; and receiving the first payment data for the first data element list via a mobile device; and receiving the second payment data for the second data element list via at least one of the mobile device and a second mobile device.  
This represents fundamental economic principles or practices, commercial interactions such as marketing or sales activities or behaviors; managing personal behavior or relationships or interactions between people ((such as for the purpose of managing menu, provide payment during transaction, splitting bill), which falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claims recite additional elements, including receiving at least one menu item selection from a restaurant system via a mobile device; uploading at least one data element list comprising the at least one menu item selection to the mobile device. 

Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims do not integrate the recited exception into a practical application. 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claims 1, 10 and 15 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least performing repetitive calculations. 
Even considered as an ordered combination (as a whole), the additional elements of claims 1, 10 and 15 do not add anything further than when they are considered individually. 
In view of the above, representative claims 1, 10 and 15 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Regarding claims 2-9, 11-14, 16-19, under step 2A (prong 1) dependent claims 2-9, 11-14, 16-19, also do not integrate the abstract idea into a practical application. Notably, claims 2-9, 11-14, 16-19, at least inherit the abstract idea, while expounding upon the abstract idea itself.
Under prong 2 of step 2A, dependent claims 2-9, 11-14, 16-19, also do not integrate the abstract idea into a practical application. Notably, claims 6-13 recite at least similar additional elements as discussed with respect to claim 5.  That is, the claims rely on additional elements that are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). 
Furthermore, he additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. At best, the claims reflect an improvement to the abstract idea itself, rather than any improvement in the functioning of the computer or a related technology or technical field (e.g., machine learning). 
Considered individually or as a whole, under Step 2A (prong 2) claims 2-9, 11-14, 16-19, do not integrate the recited exception into a practical application. 
Turning to step 2B, the additional elements of dependent claims 2-9, 11-14, 16-19, also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-9, 11-14, 16-19, do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2-5, 8, 10-11, 14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mayer et al. (U.S. Patent Publication No. 2002/0026364) 

Regarding claims 1 and 10, Mayer teaches receiving at least one menu item selection from a restaurant system via a mobile device; (The system of the present 
uploading at least one data element list comprising the at least one menu item selection to the mobile device; (The hand held devices can display an entire menu, including drinks, daily specials, and outages of items as contained, processed, and updated by the networking means such as a server. Basic menu items may be entered as a base of information, [10, 19, 23, 32])
receiving payment data for the at least one data element list via the mobile device (customer’s bill, [25], hand held device may be used to complete an electronic payment transaction at step 136, [32, 34], ; and 
updating a customer profile, ( After the payment transaction is complete and the customer has left, the hand held devices are used to update the table status… If seating is available, the customer is seated and the Maitre 'd updates the information in the system. The seating information is forwarded in the system to the proper wait staff or other appropriate station, again through screen display on the hand held devices, [32, 36]  

Regarding claim 2, Mayer teaches the mobile device is one or more of a mobile phone and a wireless handheld computer, [0009, 29]  
Regarding claims 3 and 11, Mayer teaches a list of menu item selections is sent to the mobile phone via the restaurant system, [10, 19, 23, 32]  
claim 4, Mayer teaches placing the mobile device on a waiting list for a table, (waitlisted [36]).
Regarding claim 5, Mayer teaches notifying the mobile device that the table is ready, [34-36].
Regarding claims 8 and 14, Mayer teaches capturing a digital signature associated with the at least one payment data, via the mobile device, [34].  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 6-7, 9, 12-13, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayer as applied to claims above, and further in view of Toth et al. (U.S. Patent Publication No. 2003/0078793).

Regarding claims 6, 9, 12, Mayer does not explicitly disclose, however, McHale discloses receiving at least one entertainment item selection via the mobile device; and uploading the at least one data element list comprising the at least one entertainment item selection to the mobile device (see Fig. 7, 705, 710, 720, 725); providing a survey via the mobile device; collecting at least one data element via the mobile device; and 
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Mayer, to include the above limitations, as taught by Toth, in order to provide a quick and easy to use dining system with flexibitliy to offer a variety of creative incentive programs which would allow increase in restaurant with repeated customers, (Toth, [15-25]).

Regarding claims 7 and 13, Mayer does not explicitly teach receiving of payment data for the at least one data element list is split between at least two separate payment data, in at least one of a following manner: evenly; and by separate menu item selections. However, Toth teaches limitations in Fig. 4-6.


Regarding claim 15, Mayer teaches payment data, mobile device, identifying and receiving payment data via a mobile device as shown in the rejection above (At the termination of the service, the bill may be paid at the table with a credit card by simply entering the credit card information into the hand-held device, [34]. Mayer does not explicitly disclose identifying a first payment data associated with at least one first menu item selection of a data element list from a restaurant system; identifying a second payment data associated with at least one second menu item selection of the data element list; splitting the data element list into a first data element list related to the at least one first menu item selection and a second data element list related to the at least 
However, Toth teaches the access unit at a customer's table is a PDA or a PC with a touch sensitive screen enabling the user to simply touch a series of icons or buttons to operate the invention, [69], FIGS. 4 through 6 illustrate how the present invention allows a table's bill to be paid. In FIG. 4, the billing screen includes a series of payment buttons 405 which allow the table to decide to pay individually, as couples, as a group, or any similar variation. Each customer's total is displayed 410 and details for the customer can be viewed 415. FIG. 5 shows a tip calculator function which presents the interested customer with a series of tipping option buttons 505. By pressing a tipping option button 505, the tip is calculated and added to an individual's bill, [78], FIG. 6 presents a customer with a series of payment option buttons 605, such as “credit card,” “cash,” and “restaurant account.”, [79].
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Mayer, to include the above limitations, as taught by Toth, in order to provide a quick and easy to use dining system with flexibility to offer a variety of creative incentive programs which would allow increase in restaurant with repeated customers, (Toth, [15-25]).

Regarding claim 16-17, Mayer teaches the mobile device associated with the restaurant system and Toth teaches the mobile device and the second mobile device are associated with the restaurant system; the at least one of the mobile device and the 
Regarding claims 18-19, Mayer teaches a digital signature is captured for the first payment data and the second payment data, via the mobile device, running, by the mobile device, at least one of: a graphical user interface software; a digital signature capture software; and a payment processing software, ([19-21, 34]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627               


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627